 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 1 of 9 Page ID #:1



 1 John Burton, State Bar No. 86029
   jb@johnburtonlaw.com
 2 THE LAW OFFICES OF JOHN BURTON
   128 North Fair Oaks Avenue
 3 Pasadena, California 91103
   Telephone: (626) 449-8300
 4
   Attorneys for Plaintiffs
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
     JESUS VILLEGAS, LUCIO                        Case No.      2:20-CV-7469
13   VILLEGAS, KARLA JINEZ, JAN
     BREIDENBACH, and DAN                         COMPLAINT FOR DAMAGES AND
14   STORMER,                                     DECLARATORY RELIEF FOR
                                                  VIOLATIONS OF CIVIL RIGHTS
15                 Plaintiffs,
                                                  DEMAND FOR JURY TRIAL
16                       v.
17   CITY OF LOS ANGELES, LOS
     ANGELES POLICE
18   DEPARTMENT, CHIEF OF
     POLICE MICHEL MOORE, and
19   Does 1-10,
20                 Defendants.
21
22
23
24                               JURISDICTION AND VENUE
25         1.     Plaintiffs assert claims under 42 U.S.C. § 1983. Accordingly, subject matter
26 jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. Plaintiffs’
27 state-law claims form part of the same case and controversy, and are within the
28 supplemental jurisdiction of the Court pursuant to 28 U.S.C. § 1367.
 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 2 of 9 Page ID #:2



 1         2.     Plaintiffs’ claims arise out of a course of conduct involving police officials
 2 of the City of Los Angeles, in the County of Los Angeles, State of California, and
 3 within this judicial district. Accordingly, venue is appropriate in this Court.
 4                                          PARTIES
 5         3.     Jesus Villegas, Lucio Villegas, Karla Jinez, Jan Breidenbach and Dan
 6 Stormer are adults qualified to bring suit on their own behalf.
 7         4.     Defendant City of Los Angeles is a political subdivision of the State of
 8 California. Defendant Los Angeles Police Department (LAPD) is an independent entity
 9 subject to suit. Defendant Michel Moore is the Chief of Police of the LAPD and is sued
10 in his individual and official capacity as the relevant policy maker.
11         5.     Defendants Does 1 to 10 are LAPD officers and others who are unnamed
12 because their identities have yet to be ascertained. Each was involved in the wrongful
13 conduct and constitutional deprivations alleged below. Each unnamed LAPD officer
14 acted under color of state law and within the scope of his or her agency and
15 employment with the City of Los Angeles and the LAPD.
16                EXHAUSTION OF ADMINISTRATIVE REMEDIES
17         6.     Plaintiffs timely filed the appropriate administrative claims, which were
18 denied on March 26, 2020. This lawsuit is timely.
19                                            FACTS
20         7.     Plaintiffs are informed and believe that Defendants claim to have received
21 a “911” telephone call. This call supposedly appeared on an LAPD dispatch panel as
22 originating from a discontinued telephone number formerly used by Plaintiffs
23 Breidenbach and Stormer. The discontinued number had belonged to a land-line at
24 their home address, 1490 Avon Park Terrace, Los Angeles. The five Plaintiffs were at
25 the home, all in bed sleeping at the time. No call was placed from any telephone located
26 at that address during the early morning hours of September 3, 2019.
27         8.     Plaintiffs is informed and believes that this purported mystery 911 call was
28 deemed a “hang up” by LAPD dispatch solely because there was never any human
 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 3 of 9 Page ID #:3



 1 apparent on the call. A dispatcher called the number back, and because the number is
 2 inactive the dispatcher heard a busy signal. To Plaintiffs’ knowledge there is no
 3 telephone instrument connected to this telephone number, so no call could have been
 4 placed from that number. If there were such a call received by LAPD dispatch it would
 5 have been due to some sort of glitch or error in the telecommunications system external
 6 to Plaintiffs’ home, perhaps within the LAPD dispatch system itself or, alternatively, the
 7 officers are not telling the truth.
 8         9.     LAPD officers, whose identities have not yet been disclosed to Plaintiffs
 9 despite a California Public Records Act requesting that information, were dispatched to
10 the home. When the first two officers arrived, the home was dark, as one would expect
11 at one o’clock in the morning following a three-day weekend. Cars currently registered
12 to Plaintiffs Breidenbach and Stormer and to one of their sons, who was not present at
13 the time, were parked in the driveway. There was nothing to indicate criminal activity.
14         10.    The officers claim they rang the doorbell briefly. If so, it did not wake up
15 any of the five occupants. Accordingly, there was no response. The officers did not ring
16 the bell repeatedly, pound on the door, or yell to announce their presence, although the
17 circumstances dictated that they needed to do so to get the attention of someone then
18 asleep within the house. An officer checked the front door, which was shut, but found
19 that it was unlocked, which is common for that home.
20         11.    At that point, without any probable cause or exigency, the officers decided
21 to enter the home, a clear violation of the Fourth Amendment to the United States
22 Constitution and California Constitution Articles 1 and 13. They summoned four
23 backup officers. The six officers made a token announcement at the door, again in a
24 manner that did not wake any of the five Plaintiffs, each of whom was inside sleeping.
25         12.    Without a warrant or consent, the officers entered with guns drawn.
26 Supposedly the firearms were being held in the “low ready” position, which according
27 to LAPD doublespeak means pointed at the target individual, but slightly downward
28 and without being sighted at center mass. Plaintiffs are informed and believe that none
 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 4 of 9 Page ID #:4



 1 had a safety engaged, and each had a bullet in the chamber. The officers entered the
 2 bedroom of Plaintiff Jesus Villegas, waking him while illuminating him with a flashlight,
 3 and ordered him from his bed, naked, at gunpoint. Officers pointed firearms at
 4 Plaintiffs Breidenbach and Stormer, who came out of their bedroom to see what was
 5 happening in their home at 1:30 in the morning. Although by then they knew that they
 6 had no reason to be in the home, officers nevertheless continued to search. Officers
 7 stuck their heads in the remaining bedroom, where Plaintiffs Lucio Villegas and Karla
 8 Jinez were scared out of their minds.
 9         13.    Finally, the officers holstered their weapons and tried to explain why they
10 were in Plaintiffs’ home at 1:30 in the morning with their guns drawn and pointed. They
11 then left.
12                                         DAMAGES
13         14.    As a direct and proximate result of the aforesaid acts and omissions, and
14 the customs, practices, policies and decisions of the Defendants alleged in this
15 complaint, Plaintiffs Jesus Villegas, Lucio Villegas and Karla Jinez suffered and will
16 continue to suffer emotional, mental and physical pain, suffering, anguish, fright,
17 nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to reputation,
18 and apprehension, which have caused, and will continue to cause, Plaintiffs Jesus
19 Villegas, Lucio Villegas and Karla Jinez to sustain general damages in a sum to be
20 determined at trial.
21         15.    The individually named and doe defendants, excluding defendants City of
22 Los Angeles and LAPD, acted outside the scope of their jurisdiction and without
23 authorization of law. The aforementioned acts of those individual and doe defendants,
24 and each of them, was willful, wanton, malicious and oppressive, with reckless disregard
25 for and deliberate indifference to Plaintiffs and their constitutional rights, and did in
26 fact violate the aforementioned rights, entitling Plaintiffs Jesus Villegas, Lucio Villegas
27 and Karla Jinez to exemplary and punitive damages in an amount to be proven at trial.
28
 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 5 of 9 Page ID #:5



 1          16.    Plaintiffs Breidenbach and Stormer request declaratory relief, including a
 2 judicial determination that their home was entered illegally, and that the officers pointed
 3 guns at the occupants of their home pursuant to a policy of the City and LAPD that
 4 construes holding a firearm at a “low ready” to mean pointing it at a person. In
 5 addition, Plaintiffs Breidenbach and Stormer request nominal damages of $1.
 6                                   CLAIMS FOR RELIEF
 7                                FIRST CLAIM FOR RELIEF
 8                DEPRIVATION OF CIVIL RIGHTS -- 42 U.S.C. § 1983
 9                          (Fourth Amendment – Individual Liability)
10          17.    The individual and doe defendants, while acting under color of law,
11 deprived Plaintiffs of their civil rights under the Fourth Amendment to be free from
12 unreasonable searches and seizures, and to be free from excessive force, which includes
13 the pointing of firearms.
14          18.    As a direct and proximate result of the aforesaid acts, omissions, customs,
15 practices, policies and decisions of the aforementioned defendants, Plaintiffs Jesus
16 Villegas, Lucio Villegas and Karla Jinez were injured in their health and person, and will
17 continue to suffer great mental and physical pain, suffering, anguish, fright,
18 nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to reputation,
19 and apprehension as alleged above.
20          19.    The above mentioned individually named and Doe defendants, acted
21 under color of law, and both separately and in concert. The aforementioned acts of
22 those defendants, and each of them, were willful, wanton, malicious and oppressive,
23 with reckless disregard or with deliberate indifference and with the intent to deprive
24 Plaintiffs of their constitutional rights and privileges, and did in fact violate the
25 aforementioned rights and privileges, entitling Plaintiffs Jesus Villegas, Lucio Villegas
26 and Karla Jinez to exemplary and punitive damages in an amount to be proven at the
27 trial of this matter.
28
 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 6 of 9 Page ID #:6



 1                              SECOND CLAIM FOR RELIEF
 2      DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983 (Entity Liability)
 3         20.    Plaintiffs are informed and believe and thereon allege that, at all times
 4 herein mentioned, defendants City of Los Angeles, LAPD, and the relevant policy
 5 maker, Chief Michel Moore, acted with deliberate indifference, and conscious and
 6 reckless disregard to the safety, security and constitutional and statutory rights of
 7 Plaintiffs, including the right to be free from unreasonable searches and seizures, and
 8 excessive force under the Fourth Amendment, maintained, enforced, tolerated, ratified,
 9 permitted, acquiesced in, and/or applied, among others, the following policies, practices
10 and customs:
11         a.     Failing to adequately train, supervise, and control LAPD officers in uses of
12                force by sanctioning the aiming of firearms at people not reasonably
13                suspected to be armed and dangerous, including but not limited to the
14                policy and practice of allowing officers to aim their firearms at people,
15                what the LAPD allows to be euphemistically called a “low ready,” when
16                firearms are actually pointed at individuals rather than pointed at the
17                ground;
18         b.     Failing to adequately train, supervise, and control LAPD officers in the
19                circumstances that would permit a warrantless entry of a home based on
20                exigent or emergency circumstances, or the so-called “community
21                caretaker” exception to the warrant requirement; and
22         c.     Failing to adequately train, supervise, and control their officers in proper
23                communication and appropriate responses to members of the public,
24                including entering homes without making the appropriate efforts to notify
25                the occupants. The foregoing are intended to be illustrative and not
26                exhaustive.
27         21.    As a direct and proximate result of the aforesaid acts, omissions, customs,
28 practices, policies and decisions of the aforementioned defendants, Plaintiffs Jesus
 Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 7 of 9 Page ID #:7



 1 Villegas, Lucio Villegas and Karla Jinez were injured in their health and person, and will
 2 continue to suffer great mental and physical pain, suffering, anguish, fright,
 3 nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to reputation,
 4 and apprehension, which have caused Plaintiffs to sustain compensatory damages as
 5 alleged above.
 6                               THIRD CLAIM FOR RELIEF
 7            DEPRIVATION OF CIVIL RIGHTS -- CALIFORNIA CIVIL
 8                                    CODE §§ 52 AND 52.1
 9         22.     All defendants are subject to liability under California Civil Code §§ 51.7,
10 52 and 52.1 because the individual and doe defendants subjected Plaintiffs to violence
11 and threats of violence, including the pointing of firearms, and interfered with Plaintiffs’
12 constitutional and statutory rights by way of threats, intimidation or coercion.
13 Defendants violated Plaintiffs’ right to be free of unlawful entry of their home and
14 search without probable cause and their rights to bodily integrity as guaranteed by
15 California Civil Code section 43.
16         23.     As a direct and proximate result of the aforesaid acts, omissions, customs,
17 practices, policies and decisions of the aforementioned defendants, Plaintiffs Jesus
18 Villegas, Lucio Villegas and Karla Jinez were injured in their health and person, and will
19 continue to suffer great mental and physical pain, suffering, anguish, fright,
20 nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to reputation,
21 and apprehension, as alleged above.
22         24.     The above mentioned individually named and Doe defendants, acted
23 under color of law, and both separately and in concert. The aforementioned acts of
24 those defendants, and each of them, were willful, wanton, malicious and oppressive,
25 with reckless disregard or with deliberate indifference and with the intent to deprive
26 Plaintiff of his constitutional rights and privileges, and did in fact violate the
27 aforementioned rights and privileges, entitling Plaintiffs Jesus Villegas, Lucio Villegas
28 and Karla Jinez to exemplary and punitive damages in an amount to be proven at trial.
Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 8 of 9 Page ID #:8



1                                        PRAYER
2        WHEREFORE, Plaintiffs request relief as follows, and according to proof,
3 against each defendant:
4        1.    General, special and all other compensatory and statutory damages in an
5              amount according to proof or as provided by California statutes for
6              Plaintiffs Jesus Villegas, Lucio Villegas and Karla Jinez;
7        2.    Exemplary and punitive damages against each individual and Doe
8              defendant for Plaintiffs Jesus Villegas, Lucio Villegas and Karla Jinez, but
9              not against the City of Los Angeles or the LAPD, in an amount according
10             to proof;
11       3.     A judicial determination that the home of Plaintiffs Breidenbach and
12             Stormer was entered illegally, and that the officers pointed guns at the
13             occupants of their home pursuant to a policy of the City and LAPD that
14             construes holding a firearm at a “low ready” to mean pointing it at a
15             person;
16       4.    Nominal damages for Plaintiff Jan Breidenbach and Dan Stormer in the
17             amount of $1;
18       5.    Costs of suit, including attorneys’ fees, under 42 U.S.C. § 1988 and
19             corresponding provisions of California law; and
20       6.    Such other relief as may be warranted or as is just and proper.
21 Dated: August 18, 2020           THE LAW OFFICES OF JOHN BURTON
22
                                                   /S/ John Burton
23                                      By:
                                                      John Burton
24                                                Attorneys for Plaintiffs
25
26
27
28
Case 2:20-cv-07469-SB-JC Document 1 Filed 08/18/20 Page 9 of 9 Page ID #:9



1                             DEMAND FOR JURY TRIAL
2        Plaintiffs demand trial by jury.
3
4 Dated: August 18, 2020           THE LAW OFFICES OF JOHN BURTON
5
                                                       /S/ John Burton
6                                           By:
                                                       John Burton
7                                                 Attorneys for Plaintiffs
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
